Name: 91/166/EEC: Commission Decision of 20 December 1990 concerning applications for the refund of anti-dumping duties collected on certain imports of vinyl acetate monomer originating in the United States of America (Guzman SA) (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  Europe;  America;  chemistry;  financial institutions and credit
 Date Published: 1991-03-27

 Avis juridique important|31991D016691/166/EEC: Commission Decision of 20 December 1990 concerning applications for the refund of anti-dumping duties collected on certain imports of vinyl acetate monomer originating in the United States of America (Guzman SA) (Only the Spanish text is authentic) Official Journal L 080 , 27/03/1991 P. 0053 - 0054COMMISSION DECISION of 20 December 1990 concerning applications for the refund of anti-dumping duties collected on certain imports of vinyl acetate monomer originating in the United States of America (Guzman SA) (Only the Spanish text is authentic) (91/166/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (1), and in particular Article 16 thereof, Whereas: A. PROCEDURE (1) Council Regulation (EEC) No 2357/87 (2) amended Regulation (EEC) No 1282/81 (3) imposing a definitive anti-dumping duty on imports of vinyl acetate monomer originating in the United States of America. Anti-dumping duty of 5,9 % was applied to the American company US Industrial Chemicals Co., later to become Quantum Chemical Corporation, to which the 5,9 % duty was declared to be applicable by Council Regulation (EEC) No 2166/89 (4). (2) Council Regulation (EEC) No 490/90 (5) repealed Regulation (EEC) No 2357/87 and terminated the anti-dumping proceeding concerning imports of vinyl acetate monomer originating in the United States. Thus, since 2 March 1990, anti-dumping duty can no longer be imposed on imports of vinyl acetate monomer. (3) Commission Decision 90/462/EEC (6), which sets out the details of the case, the procedure, and the arguments of the applicant, refunded part of the anti-dumping duties paid by Guzman SA, Valencia, Spain, in respect of the import in the period June 1988 to 31 March 1989 of vinyl acetate monomer exported by the Quantum Chemical Corporation of the United States and sold by its subsidiary, Quantum Chemical Europe BV. The Decision stated that a decision would be taken on Guzman's applications for the period 1 April 1989 to 1 March 1990, the expiry date of the anti-dumping duty applied. (4) For this second period, Guzman SA submitted recurring applications for a full refund of the anti-dumping duty paid, a sum of Pta [. . .] (7). (5) The applicant was informed of the results of the examination after the evidence adduced had been verified and had the opportunity to submit its comments. (6) Pursuant to Article 16 (2) of Regulation (EEC) No 2423/88, the Commission informed the Member States and gave its opinion on the applications' admissibility and merits. No Member State raised any objection. B. ADMISSIBILITY (7) The applications are admissible in that they were introduced in conformity with the relevant provisions of the Community's anti-dumping legislation, in particular with regard to time limits. C. MERITS OF THE CLAIM (8) The applications appear to be well founded. The applicant, in accordance with the provisions of Article 16 of Regulation (EEC) No 2423/88, supplied evidence that enabled the Commission to verify that the actual dumping margin was nil at the time the imports in question were effected. Accordingly, Guzman's applications for the refund of anti-dumping duties paid between April 1989 and 1 March 1990 must be granted. D. AMOUNT TO BE REFUNDED (9) The sum of Pta [. . .] is therefore to be refunded to Guzman SA. HAS ADOPTED THIS DECISION: Article 1 The applications submitted by Guzman SA, Valencia, Spain, for the refund of Pta [. . .] paid in anti-dumping duties between April 1989 and 1 March 1990 are hereby granted. Article 2 The sum set out in Article 1 shall be refunded by the Spanish authorities. Article 3 This Decision is addressed to the Kingdom of Spain and Guzman SA, Valencia, Spain. Done at Brussels, 20 December 1990. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 1. (2) OJ No L 213, 4. 8. 1987, p. 32. (3) OJ No L 129, 15. 5. 1981, p. 1. (4) OJ No L 208, 20. 7. 1989, p. 2. (5) OJ No L 53, 1. 3. 1990, p. 1. (6) OJ No L 240, 3. 9. 1990, p. 23. (7) In accordance with Article 8 of Regulation (EEC) No 2423/88, which deals with the non-disclosure of business secrets, certain figures have been omitted from the published version of this Decision.